DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 07/06/2020 Non-Final Office Action, claims 1-20 were pending. Claims 1-7 were rejected. Claims 8-20 were withdrawn.
In Applicant’s 12/03/2020 Reply, claims 1-6 were amended. Claims 7-20 were canceled. Claims 21-23 were added. 
Claims 1-6 and 21-23 remain pending. 

Remarks and Amendments
	Claim 1 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,352,704 B1 (issued 03/05/2002; hereinafter “US6352704B1”):

    PNG
    media_image1.png
    42
    600
    media_image1.png
    Greyscale

	Applicant amended claim 1 by specifying an adhesive mixture wherein (1) the ratio of honey solution:adhesive is between 20:80 and 80:20; (2) the adhesive mixture remains liquid for a period of at least 1 minute after combination and mixing; and (3) the adhesive mixture cures into a non-tacky solid. Applicant argues that the honey distillate of US6352704B1 is not honey but instead a product of the distillation of honey comprising no water, which represents a significant component of the claimed honey solution, and that the amount of honey distillate used lies outside the claimed range. (Reply, pp.10, 11). 
	The rejection is withdrawn, because US6352704B1 teaches a 2-octyl cyanoacrylate and honey distillate solution but does not teach a honey solution comprising honey and water as required in claim 1, nor does it disclose the claimed ratios of honey solution and adhesive.
	 Claims 1, 2, and 7 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doun, et al., Tumor Biology, 35:7491 (2014):

    PNG
    media_image2.png
    67
    592
    media_image2.png
    Greyscale

	In addition to the aforementioned amendments, Applicant argues “the Examiner failed to provide a copy of the Doun reference. . .failed to cite the Doun reference in the Notice of References Cited. . .the citation provided in the written portion of the action itself is insufficient for the applicant to locate the article which appears to be quite obscure.” (Reply, p. 11). Therefore, Applicant argues, “the Examiner has failed to make a prima facie anticipation as it relates to the Doun reference.” Id.
	Applicant’s statement that the Doun reference has not been cited or provided is false. The 06/24/2020 Restriction Requirement cites the Doun reference and provides a copy, thus, the Doun reference is of record, was sent to Applicant with the Restriction Requirement, and was available to Applicant at least through PAIR. 
	Applicant’s statement that the Doun reference is “quite obscure” and that the citation in the Office Action was “insufficient” to allow the Applicant to find the article are false. There were at least four avenues available to find the Doun reference. First, as explained, a search of the record of the present application, e.g., in PAIR, would have located the Doun reference. Second, copying and pasting the citation verbatim from the Office Action into Google produces the Doun reference as the first link:

    PNG
    media_image3.png
    440
    872
    media_image3.png
    Greyscale

Third, the Doun reference may be found on the website of the journal Tumor Biology using the citation from the Office Action. Fourth, the Examiner’s contact information was provided in the Office Action, and a phone call to the Examiner would also have resulted in Applicant obtaining the Doun reference. Applicant presents no arguments regarding the merits of the rejection. Regardless, this rejection is withdrawn, because it fails to address the newly added limitations.
	Claims 1-7 were rejected under 35 U.S.C. 103 as being unpatentable over US6352704B1:  

    PNG
    media_image4.png
    142
    622
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    445
    622
    media_image5.png
    Greyscale

	Applicant amended claim 1 by specifying an adhesive mixture wherein (1) the ratio of honey solution:adhesive is between 20:80 and 80:20; (2) the adhesive mixture remains liquid for a period of at least 1 minute after combination and mixing; and (3) the adhesive mixture cures into a non-tacky solid. Applicant argues that the honey distillate of US6352704B1 is not honey but instead a product of the distillation of honey comprising no water, which represents a significant component of the claimed honey solution, and that the amount of honey distillate used lies outside the claimed range. (Reply, pp.10, 11). 
	The rejection is withdrawn, because US6352704B1 teaches a 2-octyl cyanoacrylate and honey distillate solution but does not teach a honey solution comprising honey and water as required in claim 1, nor does it disclose the claimed ratios of honey solution and adhesive.
	Claims 3-6 were rejected under 35 U.S.C. 103 as being unpatentable over Doun and Ahmed, et al., Evidence-Based Complementary and Alternative Medicine, 2013:1 (2013):

    PNG
    media_image6.png
    244
    620
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    167
    626
    media_image7.png
    Greyscale

	Applicant argues the Examiner failed to provide a copy of the Doun reference or a means for Applicant to obtain the reference and has thus failed to make a prima facie case of obviousness. (Reply, p. 12). 
	As explained, Applicant’s assertion is false, because the Doun reference was available to Applicant through at least four different means. Applicant presents no arguments regarding the merits of the rejection. Regardless, this rejection is withdrawn, because it fails to address the newly added limitations.
	Claims 1-7 were rejected under 35 U.S.C. 103 as being unpatentable over Cooper, et al., Eur. J. Clin. Microbiol. Infect. Dis., 20:758 (2001), Dowson, et al., Surg. Laparosc Endosc Percutan Tech, 16:146 (2006), and Cerda, et al., Surg. Today, 45:939 (2015):

    PNG
    media_image8.png
    570
    623
    media_image8.png
    Greyscale

	Applicant argues that the Office Action provides no motivation to combine the references, “the Examiner is asserting that a motivation or teaching to combine references is not required rather because they exist, they can be combined.” (Reply, pp. 12, 13). However, Applicant then correctly acknowledges the fact that the Office Action provides a motivation to combine, i.e., the rationale from In re Kerkhoven that it is prima facie obvious to combine compositions taught as useful for the same purpose to form another composition useful for the same purpose, where the idea of combining flows logically from their having been individually taught for the same purpose in the prior art. 	Furthermore, Applicant argues that the cited references are not used for the same purpose, because closing a wound (Dowson, Cerda) is different than healing a wound (Cooper). 
	On the contrary, wound closing is definitely an integral step in the process of wound healing, and there is no recognized definition of wound closing the precludes it as a part of wound healing. Thus, the arguments fail to overcome the rejection. Notwithstanding, this rejection is withdrawn, because it fails to address the newly added limitations.
Claims 1-7 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement:

    PNG
    media_image9.png
    574
    622
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    462
    622
    media_image10.png
    Greyscale

	Applicant argues that the description supports claims to types of honey other than Manuka, which would have been understood as demonstrating possession of the combination of any type of honey with the cyanoacrylate adhesive. (pp. 4, 5). Applicant’s argument is persuasive, in that the specification explicitly asserts the honey solution may be of any type, and that the similarities between honey are such that Manuka honey is extrapolatable to all honey. This rejection is withdrawn.
Claims 1-7 were rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more (Note, the first paragraph beneath the statute erroneously states that claims 10-13, 19, and 20 are rejected rather than claims 1-7, as in the body of the rejection):

    PNG
    media_image11.png
    296
    625
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    497
    625
    media_image12.png
    Greyscale

	Applicant’s amendments overcome this rejection, which is withdrawn. In this case, the nature based product limitation, honey and water, are both naturally occurring. However, the addition of cyanoacrylate results in a composition that is adhesive, non-tacky, and solid, which represent either markedly different characteristics under Step 2A1 resulting from the addition of the cyanoacrylate or provide additional elements that amount to a practical application of the nature based product limitations.  

Relevant Art
	US20160206773A1 (published 07/21/2016) discloses a composition for accelerating wound healing comprising a gauze mixed with honey along with 2-octyl cyanoacrylate, which provides skin adhesive as a sutureless surgery solution. ([0051]).  US20160206773A1 does not teach use of a honey solution that contains water, does not teach the claimed ratio range, and does not clearly teach that the honey and 2-octyl cyanoacrylate is mixed with honey, let alone provide a composition that cures into a non-tacky solid. 

Conclusion
Claims 1-6 and 21-23 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.
/MICHAEL BARKER/
Primary Examiner, Art Unit 1655